 


109 HR 2513 IH: To amend the Immigration and Nationality Act to prescribe the oath or affirmation of renunciation and allegiance required to be naturalized as a citizen of the United States.
U.S. House of Representatives
2005-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2513 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2005 
Mr. Ryun of Kansas (for himself and Mr. Feeney) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Immigration and Nationality Act to prescribe the oath or affirmation of renunciation and allegiance required to be naturalized as a citizen of the United States. 
 
 
1.Oath or affirmation of renunciation and allegiance 
(a)Revision of oathSection 337 of the Immigration and Nationality Act (8 U.S.C. 1448) is amended— 
(1)in subsection (a) by striking under section 310(b) an oath in the first sentence and all that follows through the end of the third sentence and inserting under section 310(b) the oath (or affirmation) of allegiance prescribed in subsection (e).; and 
(2)by adding at the end the following new subsection: 
 
(e)(1)Subject to paragraphs (2) and (3), the oath (or affirmation) of allegiance is as follows: I take this oath solemnly, freely, and without any mental reservation. I entirely renounce all allegiance to any foreign state or power of which I have been a subject or citizen. My fidelity and allegiance from this day forward are to the United States of America. I will bear true faith and allegiance to the Constitution and laws of the United States, and will support and defend them against all enemies, foreign and domestic. I will bear arms, or perform noncombatant military or civilian service, on behalf of the United States when required by law. This I do solemnly swear, so help me God.. 
(2)If a person by reason of religious training and belief (or individual interpretation thereof), or for other reasons of good conscience, cannot take the oath prescribed in paragraph (1) with the term oath or so help me God included, the person shall take the oath in a modified form as follows: 
(A)In the case that the person cannot take the oath with the term oath included, the term affirmation shall be substituted for the term oath. 
(B)In the case that the person cannot take the oath with so help me God included, then so help me God shall be omitted. 
(3)If a person shows by clear and convincing evidence to the satisfaction of the Attorney General that such person, by reason of religious training and belief, cannot take the oath prescribed in paragraph (1) with the affirmation to bear arms or perform noncombatant military service, the person shall take the oath in a modified form as follows: 
(A)In the case that such person is opposed to the bearing of arms in the Armed Forces of the United States, then bear arms, or shall be omitted. 
(B)In the case that such person is opposed to any type of service in the Armed Forces of the United States, then bear arms, or and noncombatant military or shall be omitted. 
(4)For purposes of this subsection, the term religious training and belief means a belief of an individual in relation to a Supreme Bring involving duties superior to those arising from any human relation, but does not include essentially political, sociological, or philosophical views or a merely personal moral code. 
(5)Any reference in this title to oath or oath of allegiance under this section or subsection (a) shall be deemed to refer to the oath (or affirmation) of allegiance prescribed under this subsection. . 
(b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is six months after the date of the enactment of this Act.  
 
